                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

PAUL MINIX                                       §

VS.                                              §                CIVIL ACTION NO. 9:19cv107

TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE, ET AL.

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Paul Minix, an inmate at the Eastham Unit, proceeding pro se, brought the above-
styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       On December 9, 2019, plaintiff filed a motion asking the above-styled action be dismissed

without prejudice because he does not wish to pursue his claims. As plaintiff filed his motion prior

to the service of an answer or motion for summary judgment by the defendants, plaintiff is entitled

to dismiss this action without prejudice. See FED. R. CIV. P. 41(a)(1).

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED to the extent it recommended dismissal without
prejudice. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.


   So ORDERED January 7, 2020.

   _________________________
   Ron Clark
   Senior District Judge




                                                2
